Exhibit 10.1
Compensation Arrangements for Non-Employee Directors
     Effective January 1, 2011, each Non-Employee Director of Johnson & Johnson
will receive an annual fee of $110,000 for his or her services as a Director (an
increase from $100,000). In addition, Directors receive $5,000 (per committee)
for service on a standing committee of the Board of Directors or $15,000 (per
committee) if Chairman of the committee. The Presiding Director is paid an
additional annual fee of $25,000 (an increase from $10,000). Non-Employee
Directors are eligible to receive meeting fees of $1,500 per day if they attend
a committee meeting held on a day other than a Board meeting day, except that no
meetings fees are paid if such a meeting is a telephonic meeting. Directors who
are employees of the Company receive no additional compensation for their
services as Directors or as members of Board committees.
     Under the Johnson & Johnson 2005 Long-Term Incentive Plan, each
Non-Employee Director receives non-retainer equity compensation each year in the
form of shares of restricted Company Common Stock having a value of $100,000 on
the grant date. The restricted shares become freely transferable on the third
anniversary of the grant date. In addition, each Non-Employee Director receives
a one-time grant of 1,000 shares of unrestricted Company Common Stock upon first
becoming a member of the Board of Directors. Non-Employee Directors are subject
to the Stock Ownership Guidelines for Directors and Executive Officers described
in the Johnson & Johnson Proxy Statement, dated March 17, 2010.
     Under the Deferred Fee Plan for Non-Employee Directors, a Non-Employee
Director may elect to defer payment of all or a portion of his or her fees until
or beyond termination of his or her directorship. Deferred fees earn additional
amounts based on a hypothetical investment in the Company’s Common Stock. All
Common Stock equivalent units held in each Non-Employee Director’s Deferred Fee
Account receive dividend equivalents in the same amount and at the same time as
dividends on the Company’s Common Stock.
     Non-Employee Directors are eligible to participate in the Company’s
charitable matching gift program for employees, pursuant to which the Company
will contribute, on a two-to-one basis, up to $20,000 per year per employee or
Non-Employee Director to educational and certain other charitable institutions.
     The Company pays for or provides (or reimburses Directors for out-of-pocket
costs incurred for) transportation, hotel, food and other incidental expenses
related to attending Board and committee meetings or participating in director
education programs and other director orientation or educational meetings.

 